Citation Nr: 0114694	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-03 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Determination of an initial evaluation for torn anterior 
cruciate ligament of the left knee, currently evaluated as 10 
percent disabling.

2.  Determination of an initial evaluation for bilateral 
pterygium, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from January 1983 to 
January 1986, and from September 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.

The appellant's representative, in written correspondence on 
behalf of the appellant, dated in March 2001, raised the 
issue of entitlement to service connection for a right knee 
disability secondary to the service-connected torn anterior 
cruciate ligament of the left knee.  This issue has not been 
developed for appellate review and is referred to the RO for 
the appropriate action. 


REMAND

After reviewing the veteran's claims file, it appears to the 
Board that his substantive appeal of the issues of the 
appropriate ratings for service-connected torn anterior 
cruciate ligament of the left knee and bilateral pterygium 
was not timely filed.  If this is the case, the Board has no 
jurisdiction over the appeal and it must be dismissed.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.101, 
20.200 (2000).  Cf. Marsh v. West, 11 Vet. App. 468, 470 
(1998) (Board has no jurisdiction to consider merits of an 
appeal where notice of disagreement (NOD) is untimely).

By a May 1996 rating action in the present case, the RO 
granted service connection for bilateral pterygium and 
assigned a noncompensable evaluation effective June 1995.  
The RO also granted service connection for a torn anterior 
cruciate ligament of the left knee and assigned a 10 percent 
evaluation effective June 1995.  Service connection was 
denied for a skin rash of the right leg, and for memory loss.  
The appellant was notified of this rating determination by 
letter dated in May 1996.  In September 1996, the appellant 
filed a notice of disagreement (NOD) with respect to the left 
knee and bilateral pterygium.  A statement of the case (SOC) 
which addressed these issues was forwarded to the appellant 
in September 1997.  

The RO, in a September 1997 rating decision, granted service 
connection for high frequency hearing loss of the left ear, 
and for a total temporary rating under the provisions of 
38 C.F.R. § 4.30 for a period of convalescence following 
surgery for the service-connected left eye pterygium.  The 
noncompensable rating was restored.   In that rating 
decision, the RO again denied service connection for a skin 
rash and memory loss, each claimed as due to undiagnosed 
illness due to Persian Gulf War Syndrome under the provisions 
of 38 C.F.R. § 3.317.  The appellant was notified of this 
rating action by letters dated in November 1997 and December 
1997. 

No further correspondence was received from appellant until 
January1998 when he requested a statement of the case 
regarding the rating assigned for his service-connected 
hearing loss and the denial of service connection for memory 
loss.  He also indicated that he wished to dispute the "eye 
condition and the fact that my temp 100% was withheld to 
apply toward the severance pay received."

Thereafter, in March 1998, the appellant submitted VA Form 9, 
in which he noted his contentions relative to the assigned 
rating evaluations for his left knee disability and left ear 
hearing loss.  The record further discloses that the RO 
issued a SOC in December 1999, which addressed the issues of 
service connection for memory loss, and for an increased 
evaluation for left ear hearing loss.  A supplemental 
statement of the case (SSOC) was thereafter forwarded to the 
appellant in March 2000, which addressed the issues of 
increased evaluations for the left knee disability and 
bilateral eye disability.  Written argument submitted by the 
service representative on behalf of the appellant in December 
2000 and March 2001, each addressed the issues of increased 
evaluations for the left knee and bilateral eye disabilities. 

Generally, the substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
(in this case, the RO) mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  The time for filing may be extended at the 
veteran's request, for good cause shown, but there is no 
indication that such an extension was requested.  38 C.F.R. § 
20.303.  Filing additional evidence does not extend the time 
for initiating or completing an appeal. 38 C.F.R. § 20.304.

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. § 19.34; cf. 38 C.F.R. § 20.203 
(notice required when Board raises issue regarding adequacy 
of allegations of error of fact or law in substantive 
appeal).  Accordingly, the Board may not decide the issue at 
this time, if doing so prior to hearing from the veteran 
would prejudicially deprive him of administrative "fair 
process."  See Marsh, 11 Vet. App. at 471-72; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  Since the Board cannot assure itself that the 
veteran would be unable to provide a basis for finding his 
appeal timely, it must REMAND the claim to the RO for the 
following action:

The RO should consider the question of 
the timeliness of the veteran's appeal of 
the issues of the appropriate ratings to 
be assigned for service-connected  
bilateral pterygium and torn anterior 
cruciate ligament of the left knee.  The 
veteran and his representative should be 
provided with a statement of the case and 
afforded a reasonable opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.  The 
appellant need take no further action unless notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




